department of the treasury ga internal_revenue_service p o box irs cincinnati oh number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest ce letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend g sponsorship fee b formation date c state h sponsorship fee d software brand 1__i sponsorship fee j sponsorship fee e software brand f software brand k sponsorship fee dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b as a c nonprofit corporation your bylaws state that your purpose is to advance the effective utilization of d e f and compatible products to request problem solutions and product improvement from the f corporation and to promote free interchange of information and ideas through regularly scheduled meeting and publication sponsored by the organization d e and f products are owned by the f corporation your primary activities are providing a forum for f customers to exchange ideas and solutions and influence software development providing a website through which you offer a forum and file library for members quarterly meetings and educational sessions which provide members with the ability to connect collaborate problem solve and consult with one another you have three classes of membership customer members diamond platinum gold silver bronze sponsor members and life members customer members are designated employees and representatives of business entities which hold one or more valid licenses for d or e software products sponsor members are business and consulting firms suppliers vendors and other persons who market products or services related to d or e software products and other products services of interest to your customer members life members are all past officers of your executive board_of directors that have served a minimum of one full two year term your sole source of revenue is from your sponsor members there are five levels of sponsorship diamond - annual fee dollar_figureg platinum - annual fee dollar_figureh gold - annual fee dollar_figurei silver - annual fee dollar_figurej bronze - annual fee dollar_figurek employees of f are prohibited from holding any office position however they are not prohibited from becoming members we requested additional information pertaining to any common business interests between membership classes membership benefits and f’s role in the set-up of your organization you did not respond to this request for additional information law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league in revrul_59_391 1959_2_cb_151 exemption under c was denied to an organization composed of individuals firms associations and corporations each representing a different trade business occupation or letter rev catalog number 47628k profession the organization was created for the purpose of exchanging information on business prospects and had no common business_interest other than a desire to increase sales of members the revenue_ruling found that the organization's activities were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members revrul_74_147 holds that an organization whose members represent diversified businesses that own rent or lease digital computers produced by various manufacturers and that was formed to provide a forum for the exchange of information leading to the more efficient utilization of computers by its members and thus improving the overall efficiency of the business operations of each qualifies for exemption under sec_501 revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by one specific company m although membership is composed of various businesses that own rent or lease computers made by m membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of m as well as by other experts in the computer field problems related to members’ use of m's computers are also discussed and current information concerning m's products is also provided the revenue_ruling holds that by directing its activities to businesses that use computers made by one manufacturer the organization is improving business conditions in a segment of a line_of_business rather than in an industry as a whole and is not exempt under sec_501 the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 because a single brand represented only a segment of an industry the court concluded that exemption under sec_501 is not available to aid one group in competition with another within an industry in 948_f2d_360 7th cir aff'g no 89-c-2345 n d iii the court concluded that an association of computer users did not qualify for exemption under sec_501 because it benefited essentially users of ibm equipment the court stated that the organization also served as an influential marketing tool for ibm because the conferences it held allowed ibm to showcase its products and services application of law according to reg sec_1_501_c_6_-1 to be described in sec_501 you must be an association of persons having some common business_interest and your purpose must be to promote the common business_interest of your members and not engage in a regular business of a kind ordinarily carried on for profit in addition your activities should be directed to the improvement of business conditions in one or more lines of business as distinguished from the performance of particular services for individual persons finally you would not be described in sec_501 if any part of your net_earnings inures to the benefit of any private_shareholder_or_individual upon consideration of your application we have determined that you do not qualify for exemption under sec_501 because- your activities are not directed to the improvement of business conditions in one or letter rev catalog number 47628k more lines of business but merely to a segment of a line_of_business and your members lack a common business_interest your purpose is not to improve business conditions in one or more lines of business rather according to your bylaws your purpose is to advance the effective utilization of d e f and compatible products to request problem solutions and product improvement from the f corporation and to promote free interchange of information and ideas through regularly scheduled meeting and publication sponsored by the organization similar to the organization describe din revrul_59_391 your membership is composed of individuals representing different trades businesses occupations and professions their only common interest is the use of d e and f software similarly your activities are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the d e and f software you are dissimilar to the organization described in revrul_74_147 and similar to the organization described in revrul_83_164 because you limit your activities to users and vendors of particular brands of software your activities serve to favor and promote d e and f applications like the organization described in national muffler dealers association v u s you serve primarily to benefit one segment of an industry rather than the industry as a whole although there may be incidental_benefits to other software providers as a result of your activities your primary purpose is to benefit f corporation b the exchange and dissemination of information concerning data processing equipment in addition you are like the organization described in guide international that organization's stated purposes were a the promotion of sound professional practices with respect to the uses of data processing equipment participation with manufacturers of data processing equipment in the improvement and development of products standards and education f 2d pincite your stated purposes similarly involve education the development of standards and the exchange of information and c the like guide international you are primarily operated to benefit a particular product namely d e and f software the 7th circuit affirmed the district court's holding that guide primarily advances ibm's interests and that any benefit to its members and other data processing companies who use information prepared by guide is incidental f 2d pincite emphasis in original similarly you primarily benefit f and its users while the benefit you may provide to other software companies is incidental the materials you submitted to us suggest that you largely use such materials to promote f rather than promoting the adoption of similar software in general you are promoting the use of particular software d e and f you are an association of members who are users of d e and f software and employees of d e and f dealers your activities are directed to improving and promoting d e and f products and you do not intend to extend any of your activities to improvement of business conditions of one or more lines of business as required by sec_501 your position it is your position that because you have a broad membership base that represents multiple industries that you are not merely representing one segment of an industry as described in revrul_83_164 letter rev catalog number 47628k our response to your position your activities are limited to promoting and improving a particular brand even though your membership represents multiple industries your activities are focused solely on promoting and improving a particular brand of software having a broad membership further shows that your memes do not have a common business_interest other than improving a particular brand of software conclusion it is our position that you do not qualify for exemption under sec_501 because your activities are not directed to the improvement of business conditions in one or more lines of business but merely to a segment of a line_of_business and your members lack a common business_interest if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47628k basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
